HALL, Chief Justice:
Plaintiff brought this action to recover damages alleged to have been sustained as the result of negligence on the part of both defendants. The district court granted summary judgment in favor of defendant State of Utah only, and plaintiff appeals.
Appeals may be taken to this Court from all final orders and judgments.1 However, in the instant case, the summary judgment in favor of defendant State of Utah alone did not constitute a final order of judgment because the action against the remaining defendant Jordan Excavating Company, Inc., remains alive.2
Although the issue of jurisdiction was not raised by the parties, we are obliged to do so, sua spoil te,3 and we therefore do not reach the merits of the appeal.
The appeal is dismissed. No costs awarded.
STEWART, HOWE, OAKS and DURHAM, JJ., concur.

. Rule 72(a), Utah R.Civ.P.


. Kennedy v. New Industries, Inc., Utah, 600 P.2d 534 (1979); South Shores Concession v. State, Utah, 600 P.2d 550 (1979); Salt Lake City Corporation v. Layton, Utah, 600 P.2d 538 (1979).


. Kennedy v. New Industries, Inc., supra n. 2.